IN THE COURT OF CRIMINAL APPEALS
OF TEXAS




NOS. WR-78,696-01 and 02


EX PARTE PRINTIS DOMINGUEZ, Applicant





ON APPLICATIONS FOR WRITS OF HABEAS CORPUS 
CAUSE NUMBERS CR21776 and CR21796
 IN THE 35th  JUDICIAL DISTRICT COURT
BROWN COUNTY 


 Per Curiam.


O R D E R

 These are applications for writs of habeas corpus that were transmitted to this Court by the
clerk of the trial court pursuant to the provisions of Article 11.07, Section 3, of the Texas Code of
Criminal Procedure.  Ex Parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was
convicted twice of driving while intoxicated and his sentences were assessed at six years'
confinement in each case.  No direct appeals were taken. 
	After a review of the record, we find that Applicant's claims challenging the validity of his
felony convictions are without merit, and they are denied.  Applicant's remaining claims regarding
the failure to award pre-sentence jail time credit are dismissed pursuant to our decisions in Ex parte
Florence, 319 S.W.3d 695 (Tex. Crim. App. 2010); Ex parte Ybarra, 149 S.W.3d 147 (Tex. Crim.
App. 2004). 
DELIVERED: December 12, 2012
DO NOT PUBLISH